Case 1:17-cv-00052-IMK-MJA Document 186 Filed 10/02/20 Page 1 of 3 PageID #: 6146




                                 UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK                                                  Case No.: 1:17-CV-52

             Plaintiff,

  v.                                                              JURY TRIAL REQUESTED

  ELLEN RUTH COSTLOW, and
  STATE TROOPER MICHAEL KIEF,

             Defendants.

                               PLAINTIFF SCOTT BALLOCK’S MOTION
                           TO ENLARGE TIME TO FILE NOTICE OF APPEAL


             The Plaintiff, Scott T. Ballock, now moves pursuant to Fed. R. App. P., Rule 4(a)(5)(A), to

  please extend the period for filing his notice of appeal with the district clerk. Settlement

  negotiations are on-going. The requested extension will allow them to mature, potentially

  eliminating an appeal. The State Troopers and their insurer do not oppose this motion. Defendant

  Costlow’s waiver of objection is pending as of this filing.

       I.        PROCEDURAL HISTORY

             On September 2, 2020, the Court entered (Doc 185) Final Memorandum Opinion and

  Order Regarding Attorney’s Fee Award. In accordance with this Court’s order (Doc 180) entered

  June 15, 2020, the entry of Doc. 185 started the 30-day period for timely filing a notice of appeal.

  The notice of appeal can be electronically filed today, but negotiations are on-going and the

  incursion of costs and fees in pursuit of the appeal will make settlement a practical impossibility.

       II.       LEGAL AUTHORITY

             The current motion requires a finding of good cause.




                                                      1
Case 1:17-cv-00052-IMK-MJA Document 186 Filed 10/02/20 Page 2 of 3 PageID #: 6147




             Fed. R. App. P., Rule 4(a)(5)(C) allows an extension of up to thirty (30) days. The Plaintiff

  respectfully asks for thirty (30) days.

      III.      ARGUMENT

             The motion calls upon the Court’s discretion. It is timely pursuant to Fed. R. App. P., Rule

  4(a)(5)(A)(i) and would have been filed sooner if the time required to complete negotiations could

  have been better anticipated. Current efforts to comprehensively settle are proffered as good cause

  for the requested relief.

      IV.       CONCLUSION

             For the foregoing reasons, the Plaintiff, Scott T. Ballock, respectfully moves pursuant to

  Fed. R. App. P., Rule 4(a)(5)(A) for an additional thirty (30) days for filing a timely notice of

  appeal.

             Respectfully submitted this 2nd day of October 2020.

  /S/ Charles J. Crooks
  Charles J. Crooks, Esquire
  Crooks Law Firm PLLC
  12 Mont Chateau Estates
  Morgantown, WV 26508

  WV State Bar # 4633
  Phone (304) 282-1039

  CrooksLawFirmPLLC@Outlook.com




                                                       2
Case 1:17-cv-00052-IMK-MJA Document 186 Filed 10/02/20 Page 3 of 3 PageID #: 6148




                              UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK                                                 Case No.:      1:17-CV-52

          Plaintiff,

  v.                                                              JURY TRIAL REQUESTED

  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,

          Defendants.

                                    CERTIFICATE OF SERVICE

          I, Charles J. Crooks, Esq., counsel for the Plaintiff, Scott T. Ballock, hereby certify

  that on the 2nd day of October 2020, I electronically filed the certificate of service for the foregoing

  “PLAINTIFF SCOTT BALLOCK’S MOTION TO ENLARGE TIME TO FILE NOTICE

  OF APPEAL” with the Clerk of the Court using the CM/ECF system, which will send notification

  of the filing to the following:

  P. Todd Phillips, Esq.                                  Mark G. Jeffries (WV Bar No. 11618)
  P. Todd Phillips & Associates                           Steptoe & Johnson PLLC
  235 High Street                                         400 White Oaks Blvd.
  Suite 322                                               Bridgeport, WV 26330-4500
  Morgantown, WV 26505                                    Mark.jeffries@steptoe-johnson.com
  ToddPhillips.law@gmail.com
                                                          Monté L. Williams (WV Bar No. 9526)
  Counsel for Defendant,                                  Steptoe & Johnson PLLC
  Ellen Ruth Costlow                                      P.O. Box 1616
                                                          Morgantown, WV 26507-1616
                                                          (304) 598-8000
                                                          Monte.williams@steptoe-johnson.com
                                                          Co-counsel for Defendants State Trooper
                                                          Michael Kief, State Trooper Ronnie M.
  /S/ Charles J. Crooks                                   Gaskins and State Trooper Chris Berry
  Charles J. Crooks, Esquire




                                                     3
